DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Amendment filed November 25, 2020 is acknowledged.  Species #1, as shown in Fig. 10, was elected. Non-elected Species, Claim 5 has been withdrawn from consideration. Claims 1, 2 and 5 have been amended.  Claims 1-5 are pending.
Action on merits of claims 1-4 follows.

Double Patenting
Since Applicant acknowledged that suitable terminal disclaimer will be submitted, and none was provided on record, the Double Patenting rejection is maintained.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KOZUKA et al. (US Pub. No. 2003/0057431).
With respect to claim 1, KOZUKA teaches an imaging device as claimed, including: 
a plurality of photoelectric conversion regions including at least one photoelectric conversion region (OP) including a photovoltaic pixel that generates a logarithmic output image 
a first element isolation region that is provided between adjacent photoelectric conversion regions (OP), 
wherein the first element isolation region is disposed above (9) and below (6) the P-type region (32). (See FIGs. 12-13).

With respect to claim 2, the imaging device of KOZUKA further comprises: a second element isolation region (7) provided between a pixel circuit region and at least two of the plurality of photoelectric conversion regions (OP).  
With respect to claim 3, the first and second (7) element isolation regions of KOZUKA are configured of a material that blocks a diffusion current. 
With respect to claim 4, a PN junction diode of KOZUKA is formed in at least some of the plurality of photoelectric conversion regions (OP) as a photo-sensor. 

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH D MAI/Primary Examiner, Art Unit 2829